DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-7, 9, 11, 13-18, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental steps without significantly more.
Focusing on claims 1 and 7, the claims recite comparing a device to a model of the device type, with 7 adding a mere identifying of information. This judicial exception is not integrated into a practical application because it simply pulls up the model without any transformation or practical effects. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they comprise basic tools such as the existence of a computer, the establishing of a connection, etc.
Claims 2, 8, 12, 19 repair this deficiency by adding a configuration of the device (transformation) and thus is not rejected under 101.  Claims 3, 10 are dependent and thus valid under 101.  Claim 5 is still rejected under 101 because it still derives mental steps (decision to do a transformation but not actually doing it).  Claims 4 and 6 are rejected because they do not add a transformation nor do they add significantly more.
Claim Interpretation
Claim 4 (and similar) recite the phrase “identifies, based on information received from the communication device, a property in which the device is to be installed.”  The term property is meant to be an indicator of location (which home, which building, which building / apartment / home room) as opposed to the common interpretation as a characteristic (parameter) of the device or network.  The examiner has determined that the term is sufficiently defined as to not need a 112 but reserves the right to revisit the issue.  There is also a structural question of interpretation as to whether the BRI includes a single home network (the set top box as remote apparatus, the bedrooms of the home being properties) or if the apparatus must be outside and connected to multiple homes.
Claim 2 (and similar) recites the limitation “transmits… initial setting information.”  The BRI of this element is broad, and can include smart appliance setup/configuration (getting it ready for the network) or it can be some form of initialization (setting a baseline before a tenant enters the property).  The applicant may amend to specify which direction to take the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stanciu et al. (2019/0,356,550).
For claim 1, Stanciu teaches a remote management apparatus (Para. 19) for remotely managing one or more devices (abstract, background, summary and claims), wherein after establishing communication (Paras. 43-44) with a communication device (Paras. 37-38) to be incorporated in or connected to each of the one or more devices via a network (Paras. 41-42), the remote management apparatus identifies a model of each of the one or more devices based on information received from the communication device (Paras. 46-47).
For claims 2, 8, Stanciu teaches that the remote management apparatus transmits, based on an identification result of the model of each of the one or more devices, initial setting information of each of the one or more devices to each of the one or more devices via the communication device (Paras. 58-60, 77, 85-89).
For claims 3, 10, 17, Stanciu teaches that the initial setting information includes at least one of: identification information of the device, information concerning an installation location of the device, and information specific to an environment in which the device is to be installed (Paras 49-50).
For claims 4, 14, Stanciu teaches that the remote management apparatus further identifies, based on information received from the communication device, a property in which the device is to be installed (Paras. 41-44, 78).
For claims 5, 9, Stanciu teaches whether the remote management apparatus determines, based on an identification result of the property (Paras. 61-63), whether to transmit initial setting 
For claims 6, 11, 15, 16, 18, Stanciu teaches that each of the one or more devices includes at least one of an air conditioner, a ventilator, and a refrigerator (Para. 50, 73, 79, 88; HVAC/vent system).
For claim 7, Stanciu teaches a remote management system (Para 19) for remotely managing one or more devices (abstract, background, summary and claims), comprising:
a control terminal configured to be connected to each of the one or more devices (Paras. 77-78); and
a management apparatus configured to be connected (Paras. 43-44) to the control terminal (Paras. 37-38) via a network (Paras. 41-42),
after establishing communication with the control terminal, the management apparatus identifying based on information received from the control terminal, a property in which the device is to be installed (Paras. 41-44, 78), and
the control terminal identifying a model of each of the one or more devices based on information received from each of the one or more devices (Paras. 46-47).
For claims 12, 19, Stanciu teaches wherein
the management apparatus transmits operation setting information (Paras. 58-60, 77, 85-89) of each of the one or more devices to the control terminal or each of the one or more devices (Paras 49-50), and
the operation setting information includes at least one of information concerning a schedule of operating the device, information concerning permission and prohibition of operation of the device, and a parameter related to operation of the device (Paras. 51-60).
For claims 13, 20, Stanciu teaches wherein the management apparatus presents, for each property, at least information concerning whether a person in charge needs to visit the property (Paras. 73, 85-87).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN H POLLACK whose telephone number is (571)272-3887. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571)270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MELVIN H POLLACK/Primary Examiner, Art Unit 2445